Citation Nr: 1135145	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 2007 for a 70 percent evaluation for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to July 24, 2007 for an award of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  As of April 28, 2005, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms that include suicidal depression, impaired impulse control with unprovoked irritability, spatial disorientation due to flashbacks and intrusive memories, and an inability to establish and maintain effective relationships in both his professional and personal life.  

2.  The Veteran meets the scheduler criteria for TDIU as of April 28, 2005, and medical opinion states that he was unemployable at that time. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an effective date of April 28, 2005, but no earlier, have been met for a 70 percent rating for PTSD.  38 U.S.C.A. §§ 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400 (o)(1)(2), 4.7, 4.130, Code 9411 (2010).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of April 28, 2005, but no earlier, have been met for an award of TDIU.  38 U.S.C.A. §§ 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400 (o)(1)(2), 4.16, (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in August 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  All VA and private treatment records for the relevant period have been obtained.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Effective Dates

The Veteran contends that he is entitled to a 70 percent evaluation for PTSD prior to July 24, 2007.  He argues that the VA examination that was conducted on that day was not the initial evidence that his PTSD had worsened, but instead confirmed his ongoing contentions that his PTSD merited an evaluation higher than 50 percent.  He argues that there is ample evidence to support a 70 percent rating before July 24, 2007.  Similarly, he notes that a 70 percent rating for PTSD prior to July 24, 2007 would meet the scheduler criteria for TDIU from the date that it is awarded.  The Veteran notes that there were both VA and private medical opinions dated during this period which found that he was unemployable. 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

In this case, the record shows that entitlement to a 50 percent evaluation for PTSD was established in a November 2004 rating decision, which increased the evaluation from 30 percent.  This decision also denied entitlement to TDIU.  The Veteran submitted a notice of disagreement with the denial of TDIU in May 2005.  He did not include the 50 percent evaluation for PTSD in this notice of disagreement, nor did he submit a separate notice of disagreement addressing the PTSD.  A statement of the case for the TDIU claim was issued in January 2006.  The Veteran did not submit a substantive appeal for the TDIU claim.  The Board notes that an appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Therefore, in the absence of a notice of disagreement regarding the 50 percent rating for PTSD and the absence of a substantive appeal for the TDIU claim, the November 2004 rating decision that established the 50 percent evaluation for PTSD and denied entitlement to TDIU is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010). 

On February 23, 2006, a claim was received from the Veteran stating that he was reopening his case and asking for a higher rating for PTSD.  As the evidence submitted in support of this claim includes evidence purporting to show that the Veteran was unemployable, the Board will interpret the Veteran's claim to include a new claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Therefore, if there is evidence in the folder showing that the Veteran's PTSD had increased in severity during the one year prior to the receipt of his claim, that will be the basis for the effective date.  It follows that the earliest possible effective date in both the Veteran's claims is February 23, 2005.  If the evidence showing an increase is dated more than one year before February 23, 2006 (i.e. prior to February 23, 2005), then the effective date can be no earlier than the February 23, 2006 date of receipt of the claim.  Finally, if the first evidence showing an increase is dated after February 23, 2006, such as the July 24, 2007 VA examination which the RO determined first showed an increase, than the date of this evidence will be the effective date.  38 C.F.R. 3.400 (o)(1)(2).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula a 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

As for the criteria for TDIU, the VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The evidence includes a February 2, 2005 examination report and six month treatment plan from the VA mental hygiene clinic.  He had recently completed an inpatient treatment program for PTSD.  The Veteran remained free from alcohol use.  He was very motivated to learn ways to improve his quality of life.  The diagnoses included PTSD; major depression; and alcohol dependence in partial remission.  His score on the Global Assessment of Functioning (GAF) scale was 45.  

In an April 28, 2005 letter, the Veteran's VA treatment provider noted that she had been treating him for PTSD since June 2004.  He endorsed hypervigilance, severe anxiety, bouts of suicidal depression where he becomes self destructive, continuous racing thoughts, and episodes of dissociation during which he loses track of time and place and sees himself as being back in Vietnam.  Even though the Veteran had continuous periods of abstinence from alcohol, his life continued to be unmanageable in that he was unable to sustain the focused concentration necessary to complete tasks that are not cognitively demanding.  His short term memory was impaired, and he had flashbacks of seeing and smelling dead bodies.  When flashbacks and anxiety consume his day, he is unable to sustain steady employment.  The Veteran reported being easily confused, agitated and irritable with others.  He had a difficult time understanding instructions.  He reported not being able to sustain relationships due to trust issues, and he stayed isolated and withdrawn.  The Veteran had been divorced for a third time.  The provider noted he had taken the views of others personally in group therapy sessions.  The Veteran related that he struggles to work with supervisors when they gave inconsistent instructions, and he was unable to concentrate for any lengths of time.  The diagnoses were PTSD; major depression; and alcohol dependence in partial remission.  The GAF was 42.  

A report of a May 2005 private examination completed by a Board certified psychiatrist states that the Veteran's current diagnoses included chronic severe PTSD and alcohol dependence.  His scores on the GAF were in the range of 41 to 50, which represented serious impairment of social and occupational functioning and an inability to keep a job.  The Veteran's current symptoms included persistent, intrusive re-experiencing of events in Vietnam, precipitated by both daytime reminders and dreams.  He felt detached and unable to express emotion, which had contributed to three divorces, alcoholism, and an inability to keep a job for an extended time.  He was isolated and related best to other Vietnam veterans.  Anger, hypervigilance, irritability, and difficulty concentrating made employment difficult.  He had worked as a union carpenter, and had also done other semi-skilled jobs with little success.  Impaired recall, distrust, difficulty following or comprehending instructions, and preoccupation precluded steady employment.  Alcoholism was an ongoing problem.  

On mental status examination, the Veteran was oriented.  Speech was modulated and organized with occasional pressure.  There was no evidence of a psychotic thought disturbance.  Affect was depressed, and at times on the verge of tears.  There were no hallucinations or delusions.  The Veteran had some scatter and vagueness regarding details.  He described subjective perception of impairment of memory and tracking, hypervigilance, and inability to control emotions, with fear of and avoidance of closeness and intimacy.  Judgment and insight were limited.  The examiner concluded that the Veteran was presently disabled from gainful employment.  A second report was received from this examiner dated July 2006, but it appears to be a copy of the same May 2005 examination.  

A second letter from the VA health care provider who authored the April 2005 letter was received in February 2006.  She described the same symptoms as before, but noted that the Veteran was reminded of the terror and helplessness he experienced in Vietnam by the news from the Iraq war.  The diagnoses were PTSD; major depression; and alcohol dependence in partial remission.  The GAF was decreased to 40.  

VA treatment records dating from 2006 to 2007 are contained in the claims folder.  His symptoms continued as before, and his GAF scores ranged from 40 to 50.  

A June 2007 letter from one of the Veteran's VA psychiatrists states that the Veteran's symptoms include marked depression, anxiety, sleep disturbance, and nightmares.  He had great difficulty with mental organization.  He was easily distracted, preoccupied, and forgetful.  He had been unable to maintain gainful employment due to this distractibility.  The Veteran estimated having had about 100 jobs in the past 30 years.  The doctor noted that the Veteran had been unable to work in the past two and a half years.  In view of the severity of his symptoms and his inability to sustain employment, the doctor opined that the Veteran was unemployable.  

The Veteran was afforded a VA examination on July 24, 2007.  The diagnoses were severe PTSD; severe major depressive disorder secondary to PTSD; and alcohol dependence in long term remission.  The GAF score was 44.  

The Board finds that the evidence supports entitlement to a 70 percent evaluation for PTSD from April, 28, 2005.  The Veteran's symptomatology has been relatively consistent since this date.  The symptoms described by both his VA and private doctors during this period included bouts of suicidal depression during which the Veteran became self destructive, near continuous depression, and impaired impulse control as shown by unprovoked irritability.  Both the VA and private examiners described periods of spatial disorientation due to flashbacks and intrusive memories.  He has demonstrated an inability to establish and maintain effective relationships in both his professional and personal life, as shown by his three divorces and the detailed descriptions of the difficulties he has in the work place.  The Board notes that these symptoms are all contained in the criteria for a 70 percent evaluation.  

In addition, the Veteran's GAF scores have been consistent during this period.  Dating from the February 2005 VA record, his scores have been in the 40s, with no score higher than 50.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2010).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The private examiner stated that these scores represented serious impairment of social and occupational functioning and an inability to keep a job.  The symptoms and impairment represented by the Veteran's GAF scores are consistent with the criteria for a 70 percent evaluation.  

Although the Veteran does not exhibit each symptom described in the criteria for a 70 percent rating, he has exhibited the majority of these symptoms from April 28, 2005.  The Board finds that his symptomatology more nearly resembles that for the 70 percent criteria than the 50 percent criteria.  The Board concludes that this symptomatology results in occupational and social impairment with deficiencies in most areas including work and family relations, which merits a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has considered entitlement to an effective date of prior to April 28, 2005, but this is not demonstrated by the record.  Although the February 2, 2005 VA examination report contains a GAF score that is consistent with those found in the subsequent records, the report does not contain a sufficiently detailed description of the Veteran's symptoms to evaluate his disability.  Moreover, even if this report did have sufficient information to show that the criteria for a 70 percent evaluation were met, the Veteran's new claim was not received within one year of the date of this record.  There is no relevant evidence that demonstrates that the Veteran met the criteria for a 70 percent evaluation within the year prior to receipt of the claim on February 23, 2006 until April 23, 2005.  Therefore, this is the earliest possible effective date.  38 C.F.R. 3.400 (o)(2).  

Similarly, the Board finds that April 28, 2005 is the earliest possible effective date for TDIU.  With the grant of the 70 percent evaluation for PTSD from that date, the Veteran meets the basic schedular criteria for TDIU.  See 38 C.F.R. 4.16(a).  

Furthermore, the April 28, 2005 VA examiner noted that when flashbacks and anxiety consume the Veteran's day, he is unable to sustain steady employment.  The May 2005 private psychiatrist opined that the Veteran was presently disabled from gainful employment.  The June 2007 letter from a VA psychiatrist noted that the Veteran had been unable to work in the past two and a half years.  The Board concludes that as of April 28, 2005, the evidence shows that the Veteran has been precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  He is entitled to TDIU from this date.  38 C.F.R. 3.400 (o)(2).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of April 28, 2005 for a 70 percent evaluation for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an effective date of April 28, 2005 for TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


